White, C.J.,
concurring.
I write separately to address issues raised by the dissent and to comment on the appropriate standard of review of administrative decisions.
The Legislature created the Department of Water Resources (DWR) to act as an arm of the executive branch, with the DWR occasionally acting in a quasi-judicial capacity. Ours is the first judicial review of DWR decisions, and accordingly, we proceed mindful of the fact that the DWR is not bound by the rules of evidence, civil procedure, or many of the other rules governing proceedings in the judicial branch.
A review using the “arbitrary and capricious” standard requires considerable deference to the judgment and expertise of the agency. A decision is arbitrary and capricious
if the agency has relied on factors which [the legislature] has not intended it to consider, entirely failed to consider an important aspect of the problem, offered an explanation for its decision that runs counter to the evidence before the agency, or is so implausible that it could not be ascribed to a difference in view or the product of agency expertise.
Motor Vehicle Mfrs. Assn. v. State Farm Mut., 463 U.S. 29, 43, 103 S. Ct. 2856, 77 L. Ed. 2d 443 (1983). This description does not apply to the director’s decision. A decision is not arbitrary and capricious merely because it ascribes greater weight to some pieces of evidence, so long as some evidence does support the decision.
The dissent points to evidence from which the director has drawn conclusions, arguing that those conclusions respond to unlikely environmental scenarios. The conclusions are not without support, however, even if they derive from the worst-case scenarios presented by the experts who testified. *269Rather, the conclusions serve to err on the side of caution to protect a threatened species that will be harmed if the worst of the presented scenarios comes to pass.
Erring on the side of caution is not the same as “in disregard of the facts and without some basis which would lead a reasonable person to the same conclusion. ” In insinuating that the director should have disregarded the worst-case scenario and based his conclusions on different facts that the dissent considers to be weightier or more important, the dissent conducts its own finding of fact — but finding facts is not within our province in this case. This court is not a super regulatory body to review the policy or wisdom reflected in determinations made by the DWR as to such issues.
It appears that the DWR has acted within its jurisdiction, and there is some competent evidence to sustain its findings and order. As such, this court cannot interject itself into the realm of the executive’s discretion as to what action should be taken to avert a threat to an endangered species.